                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


CARLOS LEON, Individually and on                                                PLAINTIFF
Behalf of All Others Similarly Situated

vs.                                     No. 5:20-cv-823


TORO FOODS, LLC, and GERARDO DEANDA                                          DEFENDANTS


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COMES NOW Plaintiff Carlos Leon (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through his attorney Josh Sanford of the Sanford Law

Firm, PLLC, and for his Original Complaint—Collective Action against Defendants Toro

Foods, LLC, and Gerardo DeAnda (collectively “Defendant” or “Defendants”), he does

hereby state and allege as follows:

                                   I.       INTRODUCTION

      1.     Plaintiff, individually and on behalf of all other hourly-paid workers employed

by Defendants, brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including a reasonable attorney’s fee, as a result of

Defendants’ failure to pay Plaintiff and all others similarly situated an overtime premium

as required by the FLSA.

      2.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

                                            Page 1 of 10
                            Carlos Leon, et al. v. Toro Foods, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                              Original Complaint—Collective Action
                            II.      JURISDICTION AND VENUE

       3.         The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the San Antonio Division of the Western District of Texas.

Therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                     III.      THE PARTIES

       6.      Plaintiff is a citizen and resident of Bexar County.

       7.      Separate Defendant Toro Foods, LLC (“Toro”), is a domestic limited liability

company.

       8.      Defendant Toro’s registered agent for service is Gerardo DeAnda at 3126

Morning Trail, San Antonio, Texas 78247.

       9.      Defendant Toro does business as Toro Kitchen + Bar.

       10.     Defendant Gerardo DeAnda is an individual and resident of Texas.

       11.     Defendants            jointly          maintain                a   website   at

https://www.torokitchenandbar.com/.

                              IV.     FACTUAL ALLEGATIONS

       15.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       16.     DeAnda is an owner, principal, officer and/or director of Toro.

       17.     DeAnda manages and controls the day-to-day operations of Toro, including

but not limited to the decision to not pay Plaintiff an overtime premium.

                                             Page 2 of 10
                             Carlos Leon, et al. v. Toro Foods, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                               Original Complaint—Collective Action
       18.    Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       19.    During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person, such as food and beverages.

       20.    Defendant was Plaintiff’s employer and the employer of the proposed

collective within the meaning of the FLSA, 29 U.S.C. § 203(d) at all times relevant to this

lawsuit.

       21.    Defendant operates two restaurants in San Antonio.

       22.    Plaintiff was employed by Defendant at one of Defendant’s restaurants

during the time period relevant to this lawsuit.

       23.    Plaintiff worked for Defendant during the three years preceding the filing of

this Complaint.

       24.    At all times material hereto, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA.

       25.    Plaintiff was employed by Defendant as an hourly-paid cook from April of

2018 until September of 2018.

       26.    Defendant employs hourly employees such as Plaintiff, including cooks,

servers, and dishwashers (hereinafter collectively “Hourly Employees”), to perform the

duties necessary to operate their restaurants, including but not limited to greeting and

                                           Page 3 of 10
                           Carlos Leon, et al. v. Toro Foods, LLC, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                             Original Complaint—Collective Action
serving customers, preparing food, and cleaning the restaurant.

        27.   Plaintiff and other Hourly Employees worked as hourly, non-exempt

employees at Toro.

        28.   Plaintiff regularly worked in excess of 40 hours per week.

        29.   Other Hourly Employees also regularly worked in excess of 40 hours/week.

        30.   Defendant paid Plaintiff his regular hourly rate for all hours worked,

including hours worked in excess of forty (40) per week.

        31.   Defendant paid other Hourly Employees their regular hourly rate for all

hours worked, including hours worked in excess of forty (40) per week.

        32.   Defendant did not pay Plaintiff an overtime premium of 1.5x his regular

hourly rate for all hours worked in excess of forty (40) per week

        33.   Defendant did not pay other Hourly Employees an overtime premium of 1.5x

their regular hourly rate for all hours worked in excess of forty (40) per week.

        34.   Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other Hourly Employees violated the FLSA.

                  V.      REPRESENTATIVE ACTION ALLEGATIONS

        33.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

        34.   At all relevant times, Plaintiff and all other similarly situated Hourly

Employees have been entitled to the rights, protections and benefits provided by the

FLSA.

        35.   Plaintiff brings his claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

                                            Page 4 of 10
                            Carlos Leon, et al. v. Toro Foods, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                              Original Complaint—Collective Action
       36.    Plaintiff brings his FLSA claim on behalf of all hourly-paid cashiers who were

employed by Defendant at any time within the applicable statute of limitations period, who

are entitled to payment of the following types of damages:

       A.     An overtime premium for all hours worked in excess forty (40) in a week;

       B.     Liquidated damages; and

       C.     Attorneys’ fees and costs.

       37.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed

or will soon file his written Consent to Join this lawsuit.

       38.    The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

       39.    The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

       A.     They were classified as non-exempt from the overtime requirements of the

FSLA and paid an hourly rate;

       B.     They were subject to Defendant’s common policy of failing to pay an

overtime premium for hours worked in excess of forty (40) per week;

       C.     They had the same or substantially similar job duties; and

       D.     They recorded their time the same way.

       40.    Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective but believe that the group exceeds ten (10) persons.

       41.    Defendant can readily identify the members of the Section 16(b) Collective.

The names and physical addresses, email addresses and phone numbers of the FLSA

                                            Page 5 of 10
                            Carlos Leon, et al. v. Toro Foods, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                              Original Complaint—Collective Action
collective action plaintiffs are available from Defendant, and a Court-approved Notice

should be provided to the FLSA collective action plaintiffs via first class mail, email and

text message to their last known physical and electronic mailing addresses and cell phone

numbers as soon as possible, together with other documents and information descriptive

of Plaintiff’s FLSA claim.

        42.   At all relevant times, Defendant directly hired members of the FLSA

Collective to work in its restaurants, paid them wages, controlled their work schedules,

duties, protocols, applications, assignments and employment conditions, and kept at least

some records regarding their employment.

        43.   At all relevant times, each member of the FLSA Collective regularly

engaged in interstate commerce or handled, sold, or otherwise worked with goods or

materials that had been moved in or produced for interstate commerce.

                           VI.    FIRST CLAIM FOR RELIEF
                  (Collective Action Claim for Violation of the FLSA)

        44.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

        45.   This is a collective action filed on behalf of all hourly-paid cashiers employed

by Defendant to recover monetary damages owed by Defendant to Plaintiff and members

of the putative collective for unpaid overtime wages because they were not paid a rate of

one and one half (1.5) times their regular rate for hours worked in excess of forty (40) per

week.

        46.   Plaintiff brings this action on behalf of himself and all other similarly situated

employees, former and present, who were and/or are affected by Defendant’s willful and

intentional violation of the FLSA.
                                             Page 6 of 10
                             Carlos Leon, et al. v. Toro Foods, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                               Original Complaint—Collective Action
       47.    At all relevant times, Plaintiff and all similarly situated employees have been

entitled to the rights, protection, and benefits provided by the FLSA.

       48.    At all relevant times, Plaintiff and all similarly situated employees have been

“employees” of Defendant, as defined by 29 U.S.C. § 203(e).

       49.    At all relevant times, Defendant was an “employer” of Plaintiff and all other

similarly situated employees, as defined by 29 U.S.C. § 203(d).

       50.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       51.    Defendant classified Plaintiff and all similarly situated employees as non-

exempt from the overtime provisions of the FLSA.

       52.    Defendant failed to pay Plaintiff and all similarly situated employees an

overtime premium for hours worked in excess of forty (40) per week.

       53.    Because these employees are similarly situated to Plaintiff, and are owed

compensation for the same reasons, the proposed collective is properly defined as

follows:

                  All hourly employees who worked more than forty
                    hours in any week within the past three years.

       54.    At all relevant times, Defendant willfully failed and refused to pay Plaintiff

and all other similarly situated employees a proper overtime premium under the FLSA

because Defendant paid Plaintiff and other similarly situated employees their regular

hourly rate for all hours worked over forty (40) in a week.

       55.    Defendant’s violations entitle Plaintiff and all other similarly situated
                                           Page 7 of 10
                           Carlos Leon, et al. v. Toro Foods, LLC, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                             Original Complaint—Collective Action
employees to compensatory damages calculated as the full amount of overtime wages

owed.

        56.   Defendant’s violations entitle Plaintiff and all other similarly situated

employees to liquidated damages pursuant to 29 U.S.C. § 216(b) of an amount equal to

compensatory damages.

        57.   Plaintiff and all other similarly situated employees are entitled to an award

of their attorney’s fees and court costs pursuant to 29 U.S.C. § 216(b).

                          VII. SECOND CLAIM FOR RELIEF
                      (Individual Claim for Violation of the FLSA)

        58.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

        59.      At all relevant times, Plaintiff has been entitled to the rights, protection,

and benefits provided by the FLSA.

        60.      At all relevant times, Plaintiff has been an “employee” of Defendant as

defined by 29 U.S.C. § 203(e).

        61.      At all relevant times, Defendant was an “employer” of Plaintiff as defined

by 29 U.S.C. § 203(d).

        62.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        63.   Defendant classified Plaintiff and all similarly situated employees as non-

exempt from the overtime provisions of the FLSA.

        64.      Defendant failed to pay Plaintiff an overtime premium as required under
                                            Page 8 of 10
                            Carlos Leon, et al. v. Toro Foods, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                              Original Complaint—Collective Action
the FLSA.

          65.     At all relevant times, Defendant willfully failed and refused to pay Plaintiff

a proper overtime premium under the FLSA because Defendant paid Plaintiff his regular

hourly rate for all hours worked over forty (40) in a week.

          66.     Defendant’s violations entitle Plaintiff to compensatory damages

calculated as the full amount of overtime wages owed.

          67.     Defendant’s violations entitle Plaintiff to liquidated damages pursuant to

29 U.S.C. § 216(b) of an amount equal to compensatory damages.

          68.     Plaintiff is entitled to an award of his attorney’s fees and court costs

pursuant to 29 U.S.C. § 216(b).

                                VIII.    PRAYER FOR RELIEF

          WHEREFORE, premises considered, Plaintiff Carlos Leon, individually and on

behalf of all others similarly situated, respectfully requests this Court grant the following

relief:

          A.    That each Defendant be summoned to appear and answer herein;

          B.    That Defendant be required to account to Plaintiff, the collective members

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

          C.    A declaratory judgment that Defendant’s practices alleged herein violate the

FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

          D.    Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

          E.    Judgment for damages for all unpaid back wages at the proper overtime

                                             Page 9 of 10
                             Carlos Leon, et al. v. Toro Foods, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                               Original Complaint—Collective Action
rate owed to Plaintiff and members of the collective from a period of three (3) years prior

to this lawsuit through the date of trial under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       F.     Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       G.     An order directing Defendant to pay Plaintiff and members of the collective

pre-judgment interest, reasonable attorney’s fees and all costs connected with this action;

and

       H.     Such other and further relief as this Court may deem just and proper.

                                                               Respectfully submitted,

                                                               CARLOS LEON, Individually
                                                               and on Behalf of All Others
                                                               Similarly Situated, PLAINTIFF

                                                               SANFORD LAW FIRM, PLLC
                                                               One Financial Center
                                                               650 South Shackleford, Suite 411
                                                               Little Rock, Arkansas 72211
                                                               Telephone: (501) 221-0088
                                                               Facsimile: (888) 787-2040

                                                               /s/ Josh Sanford
                                                               Josh Sanford
                                                               Tex. Bar No. 24077858
                                                               josh@sanfordlawfirm.com




                                          Page 10 of 10
                           Carlos Leon, et al. v. Toro Foods, LLC, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-823
                             Original Complaint—Collective Action
